Case: 09-51071 Document: 00511281593 Page: 1 Date Filed: 11/02/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 2, 2010
                                     No. 09-51071
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CHRISTOPHER SIMMONS, also known as Chris Simmons,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:09-CR-179-2


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Christopher Simmons pleaded guilty without the benefit of a plea
agreement to aiding and abetting attempted bank robbery (Count One);
conspiracy to commit bank robbery (Count Two); and aiding and abetting the use
of a firearm during a crime of violence (Count Three).                  The district court
sentenced Simmons to 71 months on Count One, 60 months on Count Two, to
run concurrently, and 20 years on Count Three, to run consecutively to Counts



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-51071 Document: 00511281593 Page: 2 Date Filed: 11/02/2010

                                 No. 09-51071

One and Two. Simmons contends that the 20-years sentence as to Count Three
was substantively unreasonable.
      The 20-year sentence challenged by Simmons was the result of an upward
variance from the Guidelines. See United States v. Brantley, 537 F.3d 347, 349
(5th Cir. 2008). Following United States v. Booker, 543 U.S. 220 (2005), our
review of sentences is for reasonableness in light of the sentencing factors set
forth in 18 U.S.C. § 3553(a). See United States v. Mares, 402 F.3d 511, 518-19
(5th Cir. 2005). We “consider the substantive reasonableness of the sentence
imposed under an abuse-of-discretion standard.” Gall v. United States, 552 U.S.
38, 51 (2007).
      The record indicates that the district court properly considered the
§ 3553(a) factors. The 20-year sentence reflected the seriousness of Simmons’s
offense, the need to promote respect for the law, the need to provide just
punishment, and the need to protect the public from future crimes. The sentence
imposed “was reasonable under the totality of the relevant statutory factors.”
Brantley, 537 F.3d at 349 (quotation marks omitted); see also United States v.
Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Accordingly, the judgment
of the district court is AFFIRMED. See Gall, 552 U.S. at 51.




                                       2